Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 28, 2020 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 1, 2, 4-7, 9 and 10 are currently pending.
Claims 1, 7 and 9 are amended.
	Claims 3 and 8 are cancelled. 
	Claims 1, 2, 4-7, 9 and 10 have been considered on the merits.
Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 1 and 7, the phrase: “comparing a number of high contrast elements in the first image to a number of high contrast elements in the second image to determine a rate of growth of the cell culture based on a change in culture size over time”, renders the claims and their dependents indefinite, since it is unclear how “comparing a number of high contrast elements in the first image to a number of high contrast elements in the second image” is used to determine a rate of growth of the cell culture.  It is unclear what steps are being taken to determine a rate of growth of the cells from comparing the number of high contrast elements in a first image to a second image and how this is based on a change in culture size over time.  In other words, the claims does not explain how the comparing of the high contrast elements in a first a second image 
	Appropriate correction is required. 


Claim Rejections - 35 USC § 101
The claim rejections under 35 USC § 101 withdrawn due to amendment.  In particular, the addition of the phrase “in response to the rate of growth of the cell culture falling outside of a desired range” to the end of the phrase “modifying a growth condition of the cells” integrates the judicial exceptions into a practical application.  The culture conditions of the cell culture are adjusted depending on whether the measured rate of growth of the cell culture is outside the desired range. 


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lenhard et al. (PG Pub 2005/0066978) (ref. of record) as evidenced by Jankowski (Hybrid Image and Signal Processing IV. Vol. 2238, 1994) and Agema Infrared Systems (“Thermovision 900 Series Users’ Manual”, 1992) (ref. of record) in view of Green et al. (US 2013/0177972 A1) (ref. of record), Sundaram et al. (US 7,956,328) (ref. of record) and Arai (US 2008/0176276 A1).  
With respect to the first recited step of claims 1 and 7, Lenhard teaches a method for monitoring and analyzing changes in metabolism (metabolic activity) of cells claims 1 and 7, Lenhard teaches that altered metabolic activity or metabolism and growth can be detected by thermal imaging which is the monitoring of the pattern of heat production (0087, 0094, 0127, and 0132).  With respect to the first recited steps of claims 1 and 7, Lenhard teaches cell titer experiments where different concentrations of the same cells were grown in separate wells (0121), under different concentration of mitochondrial inhibiting agents (0123 and Fig. 3) and under different drugs and drug concentrations (reference sample comprises a second cell culture having at least one of a different cell type or a same cell type grown under different conditions) (0127 and Fig. 7).  With respect to the second recited step of claims 1 and 7, Lenhard teaches analyzing the images by computerized image recognition to determine amount of heat produced by the cells, the regions of the culture where the heat is produce and a change in heat production over time (0007, 0009, 0039, 0044, 0054, 0080, 0093 and Fig. 7).  With respect to the first and third recited step of claim 1 and the first recited step of claim 7, Lenhard teaches measuring the heat produced by the organism, which includes cells in culture, by infrared thermography before exposure to an agent (being interpreted as a reference sample) and then exposing the organism to the agent and measuring the heat produced by the organism after treatment and determining the difference in heat produced between before treatment and after treatment (recording images over time) (0007 and 0013-0018).  With respect to the third recited step of claim 1, Lenhard teaches cell titer experiments where different concentrations of the same cells were grown in separate wells (0121), under different 
 With respect to the fourth recited step of claim 1 and the third recited step of claim 7, Lenhard teaches that an increase in heat production corresponds with an increase in metabolism and a decrease in heat production corresponds with a decrease in metabolism (0094, 0127, 0132 and 0154).  Lenhard is silent with respect to whether the images are high definition images as recited in claims 1 and 7, however, the camera used in the method, a Stirling cooled Agema Thermovision 900 Infrared System AB (0120), inherently captures high definition images as evident by Agema Infrared Systems.  Agema Infrared Systems teaches IR (infrared) images taken by the system are 136 x 272 pixels or 272 x 544 pixels (pg. 4-8 para. 2) (this would be a high definition image as defined as the instant specification which defines a high definition image as one on the order of 80 X 60 pixels or more (0018)).  
claim 4, Lenhard teaches the method for monitoring the effect of a drug (abstract and 0088).  
With respect to claim 9, Lenhard teaches the method where the optical density of the cell culture was determined using a spectrophotometer in addition to infrared images (0110 and 0123).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to include the coupling of the first image and the second image with a third signal to further interpret the infrared emission pattern or to augment or verify interferences from the infrared pattern, since Lenhard teaches augmenting the data using a spectroscopy signal.   
Lenhard does not teach the method where analyzing the high definition images by computerized image recognition is used to determine to determine two or more different regions of the cell culture where heat is produced, and a change in heat production in the two or more different regions over time to provide an analysis as recited in the second recited steps of claims 1 and 7.  However, Green teaches a similar method of monitoring and analyzing cells in bioreactors for viability, physiological functionality and/or structural integrity (0007) by analyzing the detected infrared radiation and generating data corresponding to at least one portion of the tissue or organ (0037) and that cell density in one or more portions of the reaction chamber may monitored (0146).  Green further teaches the method may involve detecting infrared radiation emanating from a plurality of different portions of the tissue or organ and comparing difference between the radiations emanating from the plurality of different portions (0249).  In further support, Lenhard teaches measuring the heat of the culture plate or well by taking thermal images of the cells in the culture plate, which would 
Neither Lenhard or Green teach the method where the two or more different regions include a first region of the cell culture having cells and a second region of the claims 1 and 7.  However, Arai teaches a similar method for monitoring the viability of cell culture (0123) where infrared images are recorded from the cell culture at given time intervals (0051-0053) and the cells are grown in a medium (0045). Arai further teaches correcting the infrared images by subtracting the intensity of the background from the cellular regions (would have to take into account an area without cells) (0084).  At the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lenhard and Green so that the two or more different regions include a first region of the cell culture having cells and a second region of the cell culture without cells for the benefit of being able to correct for any measurements not due to the cells which are present as taught by Arai.  In addition, one of ordinary skill in the art would have a reasonable expectation of success in modifying the method taught by the combined teachings of Lenhard and Green so that the two or more different regions include a first region of the cell culture having cells and a second region of the cell culture without cells, since similar methods of monitoring and analyzing cell cultures include recording images from at least two regions where one region includes cells and another region does not include cells and correcting for the background as taught by Arai.
Although, Lenhard teaches alterations in thermogenesis can be used to determine changes in cell growth (growth rate) and teaches that altered metabolic activity or metabolism and growth can be detected by thermal imaging which is the monitoring of the pattern of heat production (0087, 0094, 0127, and 0132), Lenhard does not explicitly teach the method including the steps of “windowing a first image of 
Lenhard does not teach the method where a growth condition of the cells is modified in response to the rate of growth of the cell culture falling outside of a desired range as recited in the eighth recited step in claim 1 and in the seventh recited step in claim 7.  However, Sundaram teaches a similar method of measuring infrared in a cell culture system using an infrared spectrometer and monitoring system where the monitoring system is also used to modulate and/or control the temperature, humidity, gases, a chemical or biological constituent and stimulus in the vessel containing the cell culture or growth supporting environment (Col. 3 line 35 to Col. 4 line 20, Col. 8 line 7 to Col. 9 line 16 and Fig. 1).  Sundaram further teaches that the appropriate gas concentrations such as CO2, humidity and temperature control within the growth-supporting environment are needed for proper cell growth and are maintained and controlled (Col. 8 lines 20-23).  Accordingly, one of ordinary skill in the art at the time the invention was made would have been motivated to modify the method of Lenhard to include the step of modifying a growth condition including the temperature and CO2 concentration of the cells for the benefit of maintaining proper cell growth in the system as taught by Sundaram.  Furthermore, one of ordinary skill in the art would have a reasonable expectation of success in modifying the method of Lenhard to include a step 2 concentration of the cells it, since similar methods of monitoring the infrared readings of a cell culture were known to include such steps as taught by Sundaram.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lenhard as evidenced by Agema Infrared Systems and Jankowski in view of Green, Sundaram, and Arai (as applied to claims 1, 4, 7, and 9 above), and further in view of Kostelec (“Basic cell counting and segmentation in Matlab”, posted Apr. 24, 2014 on Ideas, Thought and Solutions webpage) (ref. of record).
The teachings of Lenhard, Green, Sundaram and Arai can be found in the previous rejection above. 
Although, Lenhard teaches alterations in thermogenesis can be used to determine changes in cell growth (growth rate) (0094),  Lenhard does not teach the method wherein the analyzing comprises: increasing the contrast between the cells and the medium to create higher contrast elements which correspond to cells in the images; counting the higher contrast elements to provide an estimate of metabolic activity of the cells; and then comparing the metabolic activity over time to determine a rate of growth of the cells as recited in claim 2.  However, Kostelec teaches a method of counting cells in a microscopy image (light image) of cells in culture by increasing the contrast between the cells and the medium to create higher contrast elements in the image and counting the number of higher contrast images to provide an estimate of the number of cells in the culture (pg. 1-2 and 8).  Kostelec further teaches that increasing the contrast allows for extraction of dimmer cells (pg. 2).  Accordingly, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lenhard to including in the step of analyze steps to increase the contrast between the cells and medium to create higher contrast elements in the cells, since similar methods of determining a parameter of a cell culture by processing light images of the cells are known to include step of increasing the contrast in the image to permit easier analysis of the image as taught by Kostelec.  In addition, one of ordinary skill in art would have been motivated to modify the method of Lenhard to include in the step of analyzing the images the additional step of increasing the contrast between the cells and medium to create higher contrast elements in the cells for the benefit of having elements which can be more easily counted and distinguished and which would provide a better estimate of metabolic activity of the cells, since Kostelec teaches a similar method of determining a parameter of a cell culture by processing light images of the cells where the contrast is increased to permit easier analysis of the image and to detect fainter cells. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lenhard as evidenced by Agema Infrared Systems and Jankowski in view of Green, Sundaram, and Arai (as applied to claims 1, 4, 7 and 9 above), and further in view of Salaimeh et al. (PG Pub 2010/0311109) (ref. of record).
The teachings of Lenhard, Green, Sundaram and Arai can be found in the previous rejection above. 
Lenhard does not teach the method where the images are used to detect antibiotic susceptibility as recited in claim 5.  However, Salaimeh teaches a similar method where images of infrared spectrum emission are measured from cells in cell culture (0024 and Fig. 1) and where antibiotic susceptibility of the cells is tested using cephalosporin (an antibiotic) (0038 and 0039).  In addition, Salaimeh teaches the method is for quantifying changes in microbial populations and can be used for evaluating antimicrobiocidal agents, microhiostatic compositions or compounds or for testing and evaluation of potential growth factors (0001).  In further support Lenhard does teach the method for determining the effect of agent or a drug candidates (abstract, 0013-0018 and 0080).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Lenhard 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lenhard as evidenced by Agema Infrared Systems and Jankowski in view of Green, Sundaram and Arai (as applied to claims 1, 4, 7 and 9 above), and further in view of Hahn et al. (Canadian Biosystems Engineering, 2006) (ref. of record).
The teachings of Lenhard, Green, Sundaram and Arai can be found in the previous rejection above.
Lenhard does not teach the method further comprising estimating the initial inoculum or microorganism taxa as recited in claim 6.  However, Hahn teaches a similar method of monitoring and analyzing metabolic activity of cells comprising of recording thermal images using an infrared camera (recording images of infrared spectrum emission from the cells) where the camera image array is 320 x 240 pixels (this would be a high definition image as defined as the instant specification which defines a high definition image as one on the order of 80 X 60 pixels or more (0018)) (pg. 4.8 Col. 1 para. 2-3) and where the method can be used to detect E. coli (pg. 4.12 Col. 1 last para.).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Lenhard to include the steps of estimating the initial inoculum or microorganism taxa by obtaining thermal images of the cells for the benefit of detecting certain microorganisms as taught by Hahn.  Furthermore, it would have been obvious to one of ordinary skill in the art the method of Lenhard could further comprise additional steps which estimate the initial inoculum or microorganism taxa by obtaining thermal images of the cells, since similar 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lenhard as evidenced by Agema Infrared Systems and Jankowski in view of Green, Sundaram and Arai (as applied to claims 1, 4, 7 and 9 above), and further in view of Cusack (US 2006/0140445 A1) (ref. of record) and Parks (US 6,072,603) (ref. of record).
The teachings of Lenhard, Green, Sundaram and Arai can be found in the previous rejection above.
Lenhard does not teach the method where the analyzing of the high definition images comprises processing the high definition images with signal gain, offsets, and look up table balancing to create high contrast image features as recited in claim 10.  However, Cusack teaches in digital imaging there are a number of imager optimizing parameters such as amplifier gain (contrast), offset or brightness (0007).  In further support, Parks teaches in digital imaging calibration of image sensors is done by using look up tables which helps to minimize differences between pixels along the borders of adjacent blocks (abstract and Col. 1 lines 5-8).  Accordingly, at the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the method of Lenhard to include processing the high definition images with 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection has been revised to address the claim amendments. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 2, 4-7, 9 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,879,216.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  In addition, both claim methods for monitoring and analyzing metabolic activity of a cell culture comprising of the same steps.  The differences between the instant claims and the claims of U.S. Patent No. 9,879,216 is the use of a particular apparatus for the recording of the high definition images in the claims of U.S. Patent No. 9,879,216 and the reference sample comprising a second cell culture having at least one of a different cell type or a same cell type grown under different conditions.  


Response to Arguments 
Applicant's arguments filed Jul. 15, 2020 have been fully considered but they are not persuasive.

With respect to the rejections under 35 U.S.C. §112 (b), Applicant argues that the amendments to the claims clarify the determination of the rate of growth (Remarks pg. 7 para. 1).  Although, the previous rejections under 35 U.S.C. §112 have been withdrawn, there are similar issues with the current set of claim amendments as explained in the current rejections under 35 U.S.C. §112 (b).   Briefly, it is not clear how comparing 

With respect to the rejections under 35 U.S.C. §101, Applicant argues that the claimed limitations cannot be practically be performed in the human mind, since the claims, require the recording of high definition images of infrared spectrum, image recognition to determine heat production, reductions in signal noise, imaging windowing and the physical modification of a growth condition in the cell culture (Remarks pg. 7 last para. to pg. 8 para. 1).   Applicant argues that the amended claim 1 integrates the judicial exception into a practical application, since the claimed method is directed to a new cell culture monitoring process that greatly improves upon conventional cell monitoring systems by allowing for both sealed and unsealed environments and faster cell growth evaluations (Remarks pg. 8 para. 2 to pg. 9 para. 2).  Applicant’s arguments with respect to the rejections under 35 U.S.C. §101 have been considered but are moot because the rejection has been withdrawn due to claim amendments.  

With respect to the rejections under 35 U.S.C. §103, Applicant argues that even though Cusack teaches that windowing is possible, Cusack does not teach windowing thermal images or comparing before and after windows of the same region to determine cell culture growth rates (Remarks pg. 11 para. 2-3).  The Applicant’s amendments limiting claims 1 and 7 to include the new limitations of windowing thermal images and 
Applicant argues that Jankowski, Green, Kostelec, Hahn, and Parks remedy the deficiencies of Lenhard, Agema, Sundaram and Salaimeh (Remarks pg. 11 para. 4). However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Lenhard, Agema, Sundaram and Salaimeh were not found to be persuasive as explained above.

With respect to the rejections under obvious-type double patenting, Applicant states that a Terminal Disclaimer will be filed if necessary depending on the final state of the claims in the present application (Remarks pg. 12 para. 3).  Regarding the remaining double-patenting rejections, the Office acknowledges applicants' willingness to consider filing terminal disclaimers to the conflicting applications should those applications issue before this one does. Until terminal disclaimers are received, the rejections stand.

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632